Bronson, J.
(dissenting). I respectfully dissent. In People v Barbara, 390 Mich 377; 214 NW2d 833 (1973), our Supreme Court unanimously held that Detroit Recorder’s Court Rule 8, the rule in question here, gave defendants in high misdemeanor cases the right to a preliminary examination. I do *590not believe the option of interpreting the rule differently is open to us.
It is, of course, true that after the decision in Barbara the Legislature amended the preliminary examination statute. Review of Barbara, however, demonstrates quite clearly that our Supreme Court relied on the court rule, not the statute, in determining that high misdemeanor defendants in Detroit Recorder’s Court are entitled to preliminary examinations. Barbara at 382b-382d. Therefore, the amendment of the statute cannot affect a defendant’s separate rights under the court rule unless it can be said that the statute overrules the court rule. This is not the case here. As amended, the statute does not preclude preliminary examinations in high misdemeanor cases. Compare MCL 600.8311; MSA 27A.8311 with MCL 767.42; MSA 28.982. Instead, the statute merely states there shall be a statutory right to a preliminary examination in all felony cases. Since it does not preclude preliminary examination in high misdemeanor cases, it neither conflicts with nor overrules Detroit Recorder’s Court Rule 8, and there is no need to decide which is controlling. See, e.g., People v Mordell, 55 Mich App 462; 223 NW2d 10 (1974), People v Williams #2, 45 Mich App 630; 207 NW2d 180 (1973). Rule 8 merely affords defendants additional rights to those granted by the statute.
Since the statute did not contradict nor overrule the court rule, and our Supreme Court has held that the court rule grants defendants in high misdemeanor cases the right to preliminary examinations, defendant was entitled to a preliminary examination. The refusal to grant his timely request for one constitutes reversible error.